DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 line 2 states …a first coupling bonded to a spinal disc implant, which positively recites the spinal disc implant as part of the invention. However, claim 15 line 1 states … A device for positioning a spinal disc implant …, which only functionally recites the spinal disc implant relative to the invention. Therefore, claim 15 is unclear regarding the invention being directed to a subcombination, i.e. a device, or a combination, i.e. a device and a spinal disc implant. The applicant is required to state to which invention the claims are directed to and amend the claims to read on the stated invention.
Claim 15 recites the limitation "the pusher rod" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuslich (U.S. Patent 5,549,679).
	Kuslich discloses a device (for example see Figures 30-42) comprising a first coupling (106 and 108) bonded to a spinal disc implant and including a threaded bore, a second (the distal end of element 90) coupling bonded to a pusher tube (90) including a male threaded end and a bore configured to be removably coupled to the threaded bore first coupling, and a pusher tube capable of moving the spinal disc implant out of a cannula and into a position between adjacent vertebral bodies (element 90 is fully capable of moving a spinal disc implant through a cannula if one so desired). The device further comprises a hollow pusher tube (92) capable of delivering liquids, gels, silicone, or bone graft material from a delivery handle through the couplings and into an interior chamber of a spinal disc implant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cragg (U.S. Patent 7,491,236) in view of Kuslich (U.S. Publication 2002/0077701).
	Cragg discloses a device (for example see Figures 9 and 10) comprising a body (18) comprising a plurality of braided strands (column 26 line 53 to column 27 line 42) defining a first end, a second end, and an interior cavity, a first fitting (12) coupled to the first end and configured to be embedded in a first vertebral body, and a second fitting coupled to the second end and configured to be embedded in a second vertebral body adjacent to the first vertebral body, wherein the plurality of braided strands are flexible to allow the implant to stretch and lengthen when pulled at the fittings and wherein the plurality of strands are flexible to self-expand when compressed at the fittings, i.e. the fabric is flexible and semi-compliant (see column 26 lines 28-30 and column 27 lines 13-16). The device further comprises a coating (see column 6 lines 47-53). Cragg further discloses the device wherein a middle portion of the implant (the middle diameter of element 18) including a first diameter, wherein the first end includes a second diameter and the second end includes a third diameter such that the first diameter is larger than the second and third diameters and the second diameter is the same as the third diameter. Cragg fails to disclose the device wherein the plurality of braided strands are made from nitinol. Kuslich teaches a device comprising a body made from a plurality of braided strands, wherein the plurality of braided strands are made from nitinol (see page 5 paragraph 98). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cragg wherein the plurality of braided strands are made from nitinol in view of Kuslich, since it has been held to be .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cragg (U.S. Patent 7,491,236) in view of Kuslich (U.S. Publication 2002/0077701) further in view of Anderson (U.S. Publication 2007/0276497).
The invention of Cragg as modified by Kuslich discloses the invention as claimed except for the coating being made from silicone. Anderson teaches a device comprising a body made from a plurality of braided strands (602) having a coating (604), wherein the coating is made from silicone (see page 3 paragraph 37). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Cragg as modified by Kuslich wherein the coating is made from silicone in view of Anderson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Cragg (U.S. Patent 7,491,236) discloses a device comprising a skeleton/body (18) comprising a plurality of braided strands, a first fitting (12) configured to secure a first end of the braided strands, and a second fitting (16) configured to secure a second end of the braided strands. Cragg fails to disclose the device wherein the braided 
Kuslich (U.S. Publication 2002/0077701) teaches a device comprising a body made from a plurality of braided strands, wherein the plurality of braided strands are made from nitinol (see page 5 paragraph 98).
Trieu (U.S. Publication 2008/0147098) teaches a device (for example see Figure 10) comprising a skeleton/body (180) including a plurality of braided strands (see page 4 paragraph 46), wherein the plurality of strands are provided in a slightly hour-glass like configuration. 
The examiner was unable to find a reference and/or a combination of references that disclose a device comprising a skeleton/body including a plurality of braided strands, a first fitting, and a second fitting, wherein the second fitting is a snare hook. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775